DETAILED ACTION
The communication dated 10/28/2019 has been entered and fully considered.
Claims 1-25 are pending with claims 15-25 being withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a process, classified in C04B 40/00.
II. Claims 15-23, drawn to an apparatus, classified in B28B 17/026.
II. Claims 24-25, drawn to a product, classified in E04C 2/043.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by hand, such as applying the mixture of calcined gypsum and fibers by hand to the conveying means.
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the .
Inventions II and III are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case, the product can be made with a conveyor system without having any air, water or gases running through it.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions required a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jordan Gottdank on 3/21/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8, 10, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “0.05 to 0.25,” and the claim also recites “preferably of 0.1” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “an average droplet size of 0.1 to 60 µm,” and the claim also recites “preferably 15 µm
The term “1/h” in claim 6 is a term which renders the claim indefinite. The term “1/h” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Regarding the term “1/h”, it is known in the art as shear rate. Is the term “1/h” the shear rate or is it, for example, 1 to 10 droplets of water per hour. For the purpose of compact prosecution, the Examiner is interpreting the “1/h” as shear rate.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitations “1 to 35,”; “air pressure of 2 to 4 bar”; “liquid pressure of 1 to 3 bar” and “a jet angle of 40 to 80°,” and the claim also recites “preferably 14 to 28 mist nozzles”; “preferably 3 bar”; “preferably 2 bar” and “preferably 60°” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “partial vacuum of 5 to 20 mbar,” and the claim also recites “preferably 10 to 15 mbar” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or 
Regarding claim 10, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “partial vacuum of 10 to 25 mbar,” and the claim also recites “preferably of 15 to 20 mbar” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 12, the phrase "particularly preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “thickness of 6 to 50 mm,” and the claim also recites “preferably of 10 to 18 mm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 1, 3-5, 9-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bold (U.S. 5,531,946), hereinafter BOLD, in view of Voigt et al. (U.S. PGPUB 2017/0362126), hereinafter VOIGT.
Regarding claim 1, BOLD teaches: A method for production of a gypsum fiberboard panel (2) (BOLD teaches a process for making a gypsum fiberboard panel [Abstract]), having the following method steps: production of a mixture (13) of calcined gypsum (14) and fibers (15) (BOLD teaches the installation has two mixers (1a, 1b) fed by a supply line from the storage facility for water and the dry mixer [Col. 5, lines 44-54]. BOLD teaches supply lines from the storage facility for fiber and for gypsum end in a dry mixer [Col. 5, lines 45-47]); application of the mixture (13) to a gas-permeable and/or air-permeable and/or liquid-permeable conveying means (3a) that continuously moves in an advancing direction (A), at an advancing speed (VA) (BOLD teaches three spreading devices (2a, 2b, 2c) which are arranged above a forming belt (3), one after the other in its travel direction [Col. 5, lines 55-57]. BOLD teaches the outlet of the first mixer (1) is connected via conveyor belts with the first and third spreading devices (2a, 2c), and the outlet of the second mixer (1b) is connected via a conveyor belt to the second spreading device (2b) [Col. 5, lines 57-61]); pre-compaction of the mixture (13) (BOLD teaches downstream of the third spraying device (4c) a preliminary press, e.g., a roller press, is provided [Col. 6, lines 1-2]); wetting of the mixture (13) with setting water (BOLD teaches several wetting water spraying devices (4a, 4b, 4c, 13) [Col. 5, lines 65-67; Col. 6, lines 21-23]); post-compaction of the mixture (13) (BOLD teaches a main press (7) arranged downstream of the ; pressing the mixture (13) to form a gypsum fiberboard panel strand (BOLD teaches the lower belt (11) is guided through an additional press (14) [Col. 6,lines 25-28]); cutting the gypsum fiberboard panel strand into individual gypsum fiberboard panels (2); drying the gypsum fiberboard panels (2) (BOLD teaches after the last press, the plate can go through further devices e.g., for drying the plate [Col. 6, lines 25-28]); and if necessary, finishing and/or coating the dried gypsum fiberboard panels (2); wherein for pre-compaction, the mixture (13) is sprayed with a water mist (23) and has a partial vacuum applied to it (BOLD teaches that while going through the preliminary press (5), there is a lower spraying device (18) and a vacuum box (20) [Col. 7, lines 26-29]).
BOLD does not explicitly teach cutting the gypsum fiberboard panel. In the same field of endeavor, gypsum fiberboards, VOIGT teaches after a hydraulic press (8), the board is cut to single pieces having a predetermined length by means of a sawing device (9) and the cut pieces or boards (10) are then supplied to a drying furnace (11) following by a grinding device (12) and a primer device (13) [0027]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BOLD, by having a cutting device, drying device, grinding device, and primer device, as suggested by VOIGT, in order to improve methods for producing a gypsum fiber board [0012].
Regarding claim 3, BOLD teaches: wherein the advancing speed (VA) of the conveying means (3a) is set to 50 to 500 mm/s (BOLD teaches the belt speed of 15 m/min [Col. 7, lines 39-41], that is 250 mm/s and is within the claimed range.).
Regarding claim 4, BOLD teaches: wherein a first surface of the mixture (13), preferably its free top side (13a) facing away from the conveying means, is sprayed with the water mist (23) for pre-compaction (BOLD shows a first surface of the mixture being sprayed with water mist , and, in particular at the same time, the partial vacuum is applied on a second surface of the mixture (13), which lies opposite the first (BOLD shows a vacuum (24) box is at the same location and inherently the same time the mist is being sprayed on the mixture [Fig. 2]), preferably on its underside that faces the conveying means (BOLD shows the vacuum box is on the underside that faces the conveyor means [Fig. 2]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BOLD, by having a vacuum box under the conveying means and a spraying device above, as suggested by BOLD, in order to rearrange the spraying devices to wet the mixture [Col. 7, lines 30-38].
Regarding claim 5, BOLD teaches: wherein a water/solid value w/s of 0.05 to 0.25, preferably of 0.1, is produced in the mixture (13) for pre-compaction with the water mist (23) (BOLD teaches 15 to 25 % of the dry mass is supplied during the subsequent wetting [Col. 4, lines 1-4]).
Regarding claim 9, BOLD teaches: wherein the partial vacuum is applied on the conveying means underside for pre- compaction, so that the partial vacuum acts on the mixture (13) through the conveying means (3a) (BOLD shows a vacuum box (24) on the pre-compaction conveyor (5) [Fig. 3]. BOLD shows the vacuum box is on the underside that faces the conveyor means [Fig. 2]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BOLD, by having a vacuum box under the conveying means and a spraying device above, as suggested by BOLD, in order to absorb excess water or delay too little water [Col. 3, lines 46-49].
Regarding claim 10, BOLD teaches: wherein the setting water for wetting is applied to a first surface of the mixture (13) (BOLD teaches spraying devices (18) are applied to a first , preferably its top side (13a) facing away from the conveying means, and, in particular afterward, the partial vacuum is applied on a second surface of the mixture (13) (BOLD shows a vacuum (27) is applied afterward to a second surface of the mixture [Fig. 3]), which lies opposite the first, preferably on its underside (13b) that faces the conveying means, for post-compaction (BOLD shows the vacuum lies opposite the first and faces the conveying means prior to going through the press (7) [Fig. 3]).
Regarding claim 11, BOLD teaches: wherein for wetting with the setting water, a water/solid value w/s of 0.4 to 0.6 is produced in the mixture (13) (BOLD teaches the total water amounts to 35 to 45 % of the dry mass [Col. 4, lines 1-4]).
Regarding claim 14, BOLD teaches: wherein gypsum fiberboard panels (2) having a thickness of 6 to 50 mm, preferably of 10 to 18 mm, are produced (BOLD teaches the panel has a thickness of 10.3 mm [Col. 8, lines 4-5], which is within the claimed range).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bold (U.S. 5,531,946), hereinafter BOLD, and Voigt et al. (U.S. PGPUB 2017/0362126), hereinafter VOIGT as applied to claim 1 above, and further in view of Dubey et al. (U.S. 8,038,790), hereinafter DUBEY.
Regarding claim 2, VOIGT further teaches: wherein the mixture is produced with the following composition:
Raw Material
Proportion [weight-%]
Gypsum
75 to 85
Fibers
5 to 20
Aggregate
0 to 10
Additive
0 to 2


VOIGT teaches calcium gypsum comprising 75 wt % to 90 wt %, and fibers of 10 wt % to 25 wt % [0008]. 
BOLD and VOIGT are silent as to an aggregate of 0 to 10 wt % and an additive of 0 to 2 wt %. In the same field of endeavor, gypsum boards, DUBEY teaches perlite filler is about 2-10 wt % [Col. 13, lines 36-38], which is within the claimed range. DUBEY also teaches additional lightweight filler may be added typically from 2-90 weight % [Col. 16, lines 60-63], which overlaps the claimed range. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BOLD and VOIGT, by having aggregate of 2-10 wt % and an additional filler from 2-90 wt %, as suggested by DUBEY, in order to gypsum composition that is high performance non-combustible [Col. 1, lines 10-12].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bold (U.S. 5,531,946), hereinafter BOLD, and Voigt et al. (U.S. PGPUB 2017/0362126), hereinafter VOIGT as applied to claim 1 above, and further in view of Engbrecht et al. (U.S. PGPUB 2008/0190062), hereinafter ENGBRECHT and Bache (U.S. 4,588,443), hereinafter BACHE.
Regarding claim 6, BOLD and VOIGT teach all of the limitations as stated above, but are silent as to: wherein for pre- compaction, the water mist (23) is set in such a manner that fine water droplets having an average droplet size of 0.1 to 60 µm, preferably 15 µm are generated, and the mixture (13) is sprayed with a water amount of 1 to 10 1/h.
In the same field of endeavor, fibrous articles, ENGBRECHT teaches drops having an average particle size of about 50 microns or less [0038], meeting the claimed range. It would 
BOLD, VOIGT and ENGBRECHT are silent as to the mixture sprayed with an amount of 1 to 10 1/h. In the same field of endeavor, water, BACHE teaches water is applied at a shear rate of 106 1/s to 10 1/s [Col. 58, lines 5-12], which encompasses the claimed range. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BOLD, VOIGT and ENGBRECHT, by having the shear rate of 106 1/s to 10 1/s, as suggested by BACHE, in order to increase the viscosity of the liquid [Col. 58, lines 4-5].
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bold (U.S. 5,531,946), hereinafter BOLD, and Voigt et al. (U.S. PGPUB 2017/0362126), hereinafter VOIGT as applied to claim 1 above, and further in view of Song et al. (U.S. PGPUB 2003/0049450), hereinafter SONG.
Regarding claim 7, BOLD and VOIGT teach all of the limitations as stated above, but are silent as to: wherein 1 to 35, preferably 14 to 28 mist nozzles, in particular pneumatic atomizer nozzles, are used to generate the water mist (23), which are each operated at an air pressure of 2 to 4 bar, preferably 3 bar, and a liquid pressure of 1 to 3 bar, preferably 2 bar, and a jet angle of 40 to 80°, preferably 60°. In the same field of endeavor, gypsum boards, SONG teaches a water spray is a distribution manifold equipped with a plurality of nozzles [0012]. SONG teaches the water spray is applied perpendicular to the surface of the slurry and it has a lower pressure of 10 psi to 50 psi (0.69 bar to 3.45 bar) [0011]. It would have been obvious to . 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bold (U.S. 5,531,946), hereinafter BOLD, and Voigt et al. (U.S. PGPUB 2017/0362126), hereinafter VOIGT as applied to claim 1 above, and further in view of ENGLERT et al. (U.S. PGPUB 2009/0126886), hereinafter ENGLERT.
Regarding claim 8, BOLD and VOIGT teach all of the limitations as stated above, but are silent as to: wherein a partial vacuum of 5 to 20 mbar, preferably of 10 to 15 mbar, preferentially of 10 mbar is applied to the mixture (13) for pre-compaction. In the same field of endeavor, vacuums, ENGLERT teaches a vacuum box applying a first partial vacuum to the mat of at most about 0.7 inches of Hg (23.70 mbar) [0073]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BOLD and VOIGT, by having a first partial vacuum of at most about 0.7 inches of Hg, as suggested by ENGLERT, in order to have a dewatered, dried mat [0073].
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bold (U.S. 5,531,946), hereinafter BOLD, and Voigt et al. (U.S. PGPUB 2017/0362126), hereinafter VOIGT as applied to claim 1 above, and further in view of Aldideoglu et al. (U.S. PGPUB 2019/0270847), hereinafter ALDIDEOGLU, and ENGLERT et al. (U.S. PGPUB 2009/0126886), hereinafter ENGLERT.
Regarding claim 12, BOLD and VOIGT teach all of the limitations as stated above, but are silent as to: wherein the mixture (13) has a partial vacuum applied to it for post-compaction, wherein in particular, a partial vacuum of 10 to 25 mbar, preferably of 15 to 20 mbar, preferentially of 20 mbar is generated, wherein particularly preferably, the amount of air drawn off to generate the partial vacuum is increased section by section in the advancing direction (A).
In the same field of endeavor, vacuums, ALIDEDEOGLU teaches a second vacuum is applied at less than 16 mbar [0047], which overlaps the claimed range. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BOLD and VOIGT, by having a second vacuum of less than 16 mbar, as suggested by ALIDEDEOGLU, in order to undergo polycondensation [0047]. 
BOLD, VOIGT and ALIDEDEOGLU do not explicitly teach the vacuum is increased section by section in the advancing direction. In the same field of endeavor, panels, ENGLERT teaches the vacuum boxes applying vacuum in increased section by section in the advancing direction [0017]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BOLD and VOIGT, by having the vacuum increase section by section, as suggested by ENGLERT, in order to increase the level of vacuum drainage without significantly compressing the mat through static pressure [0073].
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bold (U.S. 5,531,946), hereinafter BOLD, and Voigt et al. (U.S. PGPUB 2017/0362126), hereinafter VOIGT as applied to claim 1 above, and further in view of Haes et al. (U.S. 3,634,559), hereinafter HAES.
Regarding claim 13, BOLD and VOIGT teach all of the limitations as stated above, but are silent as to: wherein a pressure of 100 to 350 bar is applied for pressing the mixture (13). In 2 (294.2 bar), on the ceramic mass [Col. 4, lines 22-24]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BOLD and VOIGT, by having the pressure be 294.2 bar, as suggested by HAES, in order to removing excess liquid [Col. 4, lines 24-28]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748